                 Case 1:20-cv-01533-BAM Document 3 Filed 10/30/20 Page 1 of 1
                                      UNITED STATES DISTRICT COURT

                  EASTERN                          District of                     CALIFORNIA


     GEORGE KOVARK BEBERIAN,                                 ORDER ON APPLICATION
              Plaintiff                                      TO PROCEED WITHOUT
                                                             PREPAYMENT OF FEES

                       V.

                                                             CASE
  COMMISSIONER of SOCIAL SECURITY,                           NUMBER:        1:20-cv-01533-BAM
             Defendant



      Having considered the application to proceed without prepayment of fees under 28 USC §1915 and

      the complaint having been filed in this action;

      IT IS ORDERED that the application is:

  GRANTED.



         IT IS FURTHER ORDERED that the clerk issue summons and the United States marshal serve a
                 copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff.
                 All costs of service shall be advanced by the United States.

  ☐DENIED, for the following reasons:




ENTER this        30         day of                October              ,     2020     .




                                                                        /s/ Barbara A. McAuliffe
                                                                       Signature of Judicial Officer

                                                        BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
                                                                    Name and Title of Judicial Officer
